Citation Nr: 0722080	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-19 967A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for blindness due to 
retinitis pigmentosa.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1961 to June 1965.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Salt Lake City, Utah Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2003 and November 
2004 when it was remanded for further development.


FINDINGS OF FACT

1. Although retinitis pigmentosa was not diagnosed at the 
time, findings on service entrance examination constitute a 
notation of retinitis pigmentosa on service entry.  

2. Symptoms of retinitis pigmentosa did not increase in 
severity at an abnormally high rate, i.e., beyond normal 
progression, during service.


CONCLUSION OF LAW

Service connection for retinitis pigmentosa is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, 
February and December 2004 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  July and 
September 2002, and February and December 2004 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  The January 2007 supplemental 
statement of the case advised him of the criteria for rating 
retinitis pigmentosa and those governing effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  

The veteran's pertinent treatment records have been secured.  
A December 2002 response from the Jules Stein Institute 
states that they no longer have records for the veteran since 
he was seen in 1973 and 1974.  Additionally, a February 2003 
statement from the Social Security Administration (SSA) notes 
that they were unable to locate the veteran's SSA records.  
The RO arranged for VA examinations and clarifying opinions 
in April 2003, March and April 2004, January 2005, and June 
2006.  The veteran has not identified any pertinent evidence 
that remains outstanding.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The summary of defects and diagnoses on the veteran's October 
1961 examination prior to entrance included myopia, 
astigmatism, and amblyopia.  Uncorrected distant vision was 
20/300 on the right, corrected to 20/70 and 20/200 on the 
left, corrected to 20/40.  Fields of vision and night vision 
were not reported.  On June 1965 examination for separation 
from service, uncorrected distant vision was 20/400 
bilaterally, corrected to 20/40, bilaterally.  Fields of 
vision were reported as normal.  Service medical records 
reflect that the veteran had treatment on a number of 
occasions for eye problems including infections and a 
possible foreign body in the eye.  

In July 2002, the veteran submitted textual evidence from 
Harrison's Principles of Internal Medicine which states that 
retinitis pigmentosa "is a general term for a disparate 
group of rod and cone dystrophies characterized by 
progressive night blindness (nyctalopia), visual field 
constriction with a ring scotoma, loss of acuity, and an 
abnormal electroretinogram (ERG). . . . Most cases are due to 
a mutation in the gene[s]."

A February 1975 letter from Dr. B. M. L. states that the 
veteran had progressively diminishing central vision as well 
as progressive field vision loss.  His central field vision 
was only to 3 degrees in any given direction and his 
peripheral vision varied from 20 to 25 degrees and out to the 
limit of vision.  It was noted that "From this point on 
there is complete loss of visual field in he better eye 
involving close to 20 degrees in all directions."  Based on 
the veteran's visual fields, he qualified as being legally 
blind. 

A June 1981 letter from Dr. G. E. C. notes that the veteran 
reported a history of his vision beginning to blur when he 
was 34 years old.  Examination revealed atrophic macular and 
paramacular areas in each fundus.  His best corrected vision 
was right eye light perception and left eye counting fingers.  
An October 1985 letter from Dr. G. E. C. states the veteran 
is legally blind and has retinitis pigmentosa.  His vision is 
reduced to light perception in the right eye and hand motion 
in the left eye.  

A May 2001 private treatment record from Dr. M. indicates the 
veteran had retinitis pigmentosa in 1973.  He had recently 
experienced a pressure sensation in his right eye that lasted 
for about five to six weeks.

July 2001 to July 2002 VA treatment records provide a 
diagnosis of blindness and note the veteran has a history of 
retinitis pigmentosa beginning in 1973 with full disability 
onset in 1975.  In July 2001, it was reported that he could 
see shadows of bright lights, but not much else and that he 
had adjusted well to his blindness.  

A June 2002 statement from the veteran's wife states that she 
married the veteran in 1963 and that shortly after their 
marriage she noticed that his eyes would take longer than 
hers to adjust to darkness in a tunnel and that these 
symptoms increased after about six months and she would have 
to take the wheel to steer if they entered a tunnel.  She 
also noted that in 1964 he began having trouble driving at 
night and that she would have to help him when he played 
golf, because the ball would disappear from his field of 
vision and he would not be able to locate it.

A June 2002 statement from the veteran states that prior to 
entering the military he did not have vision problems other 
than having to wear glasses.  He first noticed night vision 
problems driving through a tunnel in March 1964.  

An October 2002 statement from the veteran notes that he did 
not tell doctors during service that he had night vision 
problems because he thought it was just related to his 
glasses and it was mild at the time.  He only learned years 
after service that night vision is an initial symptom of 
retinitis pigmentosa.  

A December 2002 lay statement from J. B., who served with the 
veteran states that he remembered that the veteran had 
problems keeping track of the ball when they would play golf, 
table tennis, and tennis.

On April 2003 VA examination, the examiner noted that the 
veteran initially lost his central vision and his peripheral 
vision gradually became darker.  He stated that the veteran's 
symptoms of poor night vision and decreased peripheral vision 
during service are consistent with retinitis pigmentosa.  In 
May 2003, after reviewing the record, he provided the 
following opinion:

[Retinitis pigmentosa] typically affects the rod 
photoreceptors first, accounting for the poor 
night vision.  It will then affect cone 
photoreceptors causing loss of acuity.  
[Patients] often describe light sensitivity and 
can have difficulty in bright conditions.  It is 
typically a progressive disease with variable 
onset.  Though he was first symptomatic during 
his military service, the disease most likely 
began some time before his symptoms.  This may be 
evidenced by his decreased acuity at entrance and 
during the exam in 10/63.  However, no fundus 
examinations or electroretinograms are recorded, 
so the exact onset is difficult to pinpoint.
Given the nature of [retinitis pigmentosa], it is 
extremely doubtful that his condition was caused 
by or aggravated by his military service.  

An April 2004 clarifying opinion from a VA ophthalmologist 
states that the veteran's retinitis pigmentosa preexisted 
service because it is a genetic condition and was 
genetically present at birth, but it could not be detected 
prior to service entrance and became phenotypically present 
during service.  He stated that it did not at least as 
likely as not increase in severity during service, but that 
while an increase in severity was due to the natural 
progression of the disorder, environmental factors during 
service could have played a role in its progression.

On January 2005 VA examination, the examiner opined that "it 
is very likely" that the veteran's retinitis pigmentosa 
increased in severity during service.  He also opined that 
it "is likely that the increase in severity during service 
is partly due to natural progression of disease; although 
environmental factors may certainly have played a role as 
well."

On June 2006 VA examination, the VA examiner concluded that 
the veteran is legally blind in both eyes secondary to 
retinitis pigmentosa.  He concluded that it was highly 
likely that the veteran had retinitis pigmentosa prior to 
entering the military:  "This is evidenced by the fact that 
he had decreased best visual acuity in both eyes at the time 
of his entrance into the military on October 29, 1961.  It 
is highly unlikely for an otherwise healthy young adult to 
have a decrease in best corrected visual acuity lower than 
the 20/20 to 20/25 range.  Although it is possible that [the 
veteran] had amblyopia in one eye prior to his entrance into 
the military, one would expect that he would have excellent 
corrected visual acuity in the opposite eye."  He noted that 
it was highly unlikely for someone to have bilateral 
amblyopia and that it did not stand to reason that the 
veteran had a second eye disease to explain his bilateral 
decreased visual acuity upon entrance and that it "is much 
more likely than not that the patient had a single unifying 
diagnosis at the time of his entrance into the military, 
that being retinitis pigmentosa."  He also provided the 
following opinion regarding whether the disease was 
aggravated by service:

It is highly unlikely that any activities during 
his military service - activities that would fall 
under the category of environmental exposure - 
led to an exacerbation or worsening of his 
condition.  It is much more likely than not that 
the disease process followed the course of its 
natural history and slowly and relentlessly 
progressed once symptoms began.  This is the 
typical course for retinitis pigmentosa.  It is 
certainly the case that the disease can be more 
aggressive in some individuals than in others.  
Unfortunately, the disease has been very 
aggressive and disabling in [the veteran].  
Nonetheless, there is no evidence that military 
service resulted in an increased rate of 
progression or an increased degree of severity.
. . . .
It is much more likely than not that the increase 
in the patient's symptoms during his time in the 
service was due to the natural progression of 
retinitis pigmentosa and not due to environmental 
factors or other exposures that he may have 
experienced while in the service.  The patient 
could not recall any identifiable exposure or 
other factors during his military service that 
may have led to worsening of his disease.  
Furthermore, it is highly unlikely that any 
exposure would result in progression of retinitis 
pigmentosa.  Thus, given the natural history of 
retinitis pigmentosa, which is progressive visual 
loss, and the lack of any identifiable exposure 
that may have worsened the condition while in 
service, it is much more likely than not that the 
progression of his disease that he experienced 
while in the military was due to natural causes 
(due to the natural history of the disease) and 
not due to environmental factors.

The examiner indicated that his opinion was based on a 
review of the veteran's claims file, his interview of the 
veteran, and knowledge obtained from medical textbooks that 
well define the natural history of retinitis pigmentosa.  He 
stated that "[t]here is no reason to doubt that the patient 
has followed a classic pattern for his progression and 
natural history as defined in medical textbooks."

C.	Legal Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for in service aggravation of preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  
38 C.F.R. § 3.303(c).  However, VA General Counsel 
Precedential Opinions have held, in pertinent part, that 
service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, which either first manifested 
themselves during service or which preexisted service and 
were aggravated (progressed at an abnormally high rate) 
during service.  VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 
82-90 (July 18, 1990); see also M-21-1, Part VI, Ch. 7, § 
7.01(g) (Mar. 20, 2002).

The Court has recognized that temporary flare-ups of a 
preexisting disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  Evidence of the veteran being asymptomatic on entry 
into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320 (1991).

Once it is shown that the preexisting disability underwent an 
increase in severity during service, the presumption of 
aggravation arises and the burden shifts to the Secretary to 
show by clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991); see also VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Here, while not diagnosed as retinitis pigmentosa, pathology 
establishing retinitis pigmentosa was noted on enlistment 
examination.  The June 2006 VA opinion explained that the 
preexistence of retinitis pigmentosa accounted for the 
veteran's decreased visual acuity at the time of service 
entrance.  This opinion stated that the diagnosis of 
bilateral amblyopia provided upon service entrance was 
"highly uncommon and unlikely" and that "it is much more 
likely than not that the patient had a single unifying 
diagnosis at the time of his entrance into the military, that 
being retinitis pigmentosa."  Notably, this opinion is also 
supported by that of the May 2003 VA examiner, who concluded 
that decreased visual acuity noted on service entrance 
examination indicated that the disease began before service.  
While this examiner did not provide a complete rationale for 
his opinion, the opinion supports the June 2006 VA examiner's 
conclusion.  
The veteran's representative has argued that refractive error 
noted on entrance examination does not constitute evidence 
that the veteran had an eye disease prior to service.  See 
38 C.F.R. § 3.303(c).  While a refractive error alone is not 
evidence of a disease or injury, here, competent medical 
evidence concludes that, in the veteran's case, the 
refractive error noted upon service entrance was evidence 
that he was experiencing pathology of retinitis pigmentosa 
(progressive visual loss) prior to service.  As decreased 
visual acuity was noted upon service entrance and competent 
medical evidence has attributed these symptoms to retinitis 
pigmentosa, the record shows that retinitis pigmentosa 
preexisted service.  Hence, the presumption of soundness does 
not apply.  See 38 U.S.C.A. § 1111.  Consequently, that 
removes from consideration the question of whether retinitis 
pigmentosa originated (was incurred) in service.  The 
remaining possible theory for establishing service connection 
in this case is aggravation.

As noted above, VA precedential law states that where 
symptoms of a hereditary disease, such as retinitis 
pigmentosa, preexist service, the disability may be found to 
have been aggravated during service if it progressed at an 
abnormally high rate, i.e., that it progressed at a greater 
rate than normally expected according to accepted medical 
authority.  VAOPGCPREC 67-90 (July 18, 1990).  The evidence 
of record reflects that the veteran manifested increasing 
symptoms of retinitis pigmentosa during service.  
Specifically, lay evidence from the veteran, his wife, and a 
service comrade is to the effect that the veteran experienced 
symptoms affecting his night vision and field of vision 
during service.  However, the evidence does not show that 
these symptoms progressed at an abnormally high rate during 
service.  Service separation examination showed that the 
veteran's corrected vision was essentially the same as it was 
upon entrance and fields of vision were noted to be normal.  
Also, the veteran has indicated that he did not report night 
vision problems on separation because they were mild. The 
June 2006 VA medical opinion, which is the most probative 
opinion of record, specifically states that "it is much more 
likely than not that the disease process followed the course 
of its natural history and slowly and relentlessly progressed 
once symptoms began" and that evidence of record did not 
show an increased rate of progression or degree of severity 
during service.  The examiner noted that retinitis pigmentosa 
naturally involves progressive visual loss and that there 
were no environmental factors or other exposures that may 
have caused any increased symptoms.  He indicated that 
retinitis pigmentosa can be more aggressive in some 
individuals than in others and that it has been aggressive in 
the veteran, but stated that the veteran followed the typical 
course of the disease.  He concluded that the progression of 
the disease during service was due to its natural history and 
course.  Hence, it did not progress at a greater rate than 
what accepted medical authority would expect.  The entirety 
of his opinion describes the veteran's disability in 
sufficient detail, provides a thorough rationale for his 
conclusions, and is based on a review of the veteran's claims 
file, examination and interview of the veteran, and a review 
of medical literature.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) (finding that an examination report is 
adequate where it describes the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability); see also Prejean v. West, 13 Vet. App. 444, 
448-49 (2000) (finding that a physician's access to the 
claims file and the thoroughness and detail of the opinion 
are important factors in assessing the probative value of a 
medical opinion).  

The April 2004 and January 2005 VA opinions concluded that 
retinitis pigmentosa increased in severity during service, as 
due to either the natural progress of the disease or to 
environmental factors.  However, these opinions lack 
probative weight as they are in part phrased in terms that 
are general and speculative.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).  Further, the examiners do not discuss the 
veteran's history and why they believe there was an increase 
in severity during service of retinitis pigmentosa and do not 
provide sufficient detail and rationale for their 
conclusions.  See Stefl, 21 Vet. App. at 123.  They do not 
sufficiently explain whether any increase was due to the 
natural progress of the disease or if the increase was 
greater than what would normally be expected for retinitis 
pigmentosa.  Notably, also, the April 2004 opinion is 
contradictory as the examiner stated that retinitis 
pigmentosa did not at least as likely as not increase in 
severity during service, but then indicated that an increase 
was due to the natural progression of the disease, but could 
also have been a result of in service environmental factors.  
With such ambiguity the Board finds that the probative value 
of the entirety of the April 2004 examiner's opinion is weak.  
Hence, these opinions do not have substantial probative 
value.  
The veteran's and his wife's statements that retinitis 
pigmentosa increased in severity during service are not 
competent evidence, as they are laypersons, and lack the 
training to opine regarding medical matters such as whether 
the course of a disease was normal.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also VAOGCPREC 
67-90 (noting that whether a disability is aggravated by 
service is a "factual, medical determination which must be 
based upon the evidence of record and sound medical 
judgment").  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the June 2006 VA 
physician's opinion reflects a full review of all medical 
evidence of record, including the clinical records and other 
VA medical opinions previously of record, and is supported by 
detailed findings and rationale.  Moreover, it is couched in 
terms of greater certainty and supporting rationale.  
Accordingly, the Board finds that the April 2004 and January 
2005 VA opinions are of less probative value than the June 
2006 VA opinion and that the June 2006 opinion is persuasive 
of a conclusion that retinitis pigmentosa did not progress at 
an abnormally high rate during, and hence was not aggravated 
by, the veteran's service.  

The preponderance of the evidence is against the veteran's 
claim.  Therefore, it must be denied.


ORDER

Service connection for blindness due to retinitis pigmentosa 
is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


